DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
The amendment to Claims 1, 2, 4, 8-10, 13, 17, 18, and 28 is acknowledged.
 
The amendment overcomes the current rejection of Claims 1-16 and 28-30; however, upon further consideration and in view of the amendment, a new grounds of rejection is made in view of Kane (US 2007/0270675 A1, newly cited).
The amendment to Claim 17 introducing the limitation “wherein the one or more analytes comprises potassium” is not sufficient to overcome the previous rejection because the amendment only introduces a material acted upon and this is not sufficient to make the claim patentable as explained in detail below. However, in view of the entirety of the amendment to Claim 17 a new rejection is presented over Pompa (US 2009/0305291 A1, previously cited).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the analyte is oxygen, carbon dioxide, a hydrogen ion, or any combination thereof" in lines 1-2.  This contradicts Claim 17. Correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 18, and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (Cheng-Shane Chu and Chih-Jen Su, "Fluorescence Ratiometric Optical Broad Range pH Sensor Based on CdSe/ZnS Quantum Dots and O170 Embedded in Ethyl Cellulose Matrix," J. Lightwave Technol. 36, 857-862 (2018), provided by applicant).
Regarding Independent Claim 17, Chu discloses a sensor for the detection of a concentration of one or more analytes (abstract, throughput the text), the sensor comprising:
a matrix material (ethyl cellulose (EC) matrix, abstract);
a donor chromophore (CdSe/ZnS quantum dots (QDs), abstract; fluorescence resonance energy transfer (FRET) from CdSe/ZnS QD to O170, p. 860, r. col., first para); and
an acceptor chromophore (Oxazine 170 perchlorate (O170), abstract; fluorescence resonance energy transfer (FRET) from CdSe/ZnS QD to O170, p. 860, r. col., first para),
wherein the donor chromophore transfers energy to the acceptor chromophore in the presence of the one or more analytes, causing the acceptor chromophore to exhibit a distinguishable emission wavelength indicative of the presence of the one or more analytes (absorption spectrum of O170 fluorescent dye (emission at 650 nm, excited from 500–650 nm) that overlaps with the emission spectrum of CdSe/ZnS QDs (emission at 575 nm, excited at 405 nm) could result in a pH dependent fluorescent dye with dual emission peaks upon a single LED excitation, p. 860, r. col., first para), and
wherein the one or more analytes comprises potassium (A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967)).
Regarding Claim 18, Chu discloses the sensor of claim 17, wherein the analyte is oxygen, carbon dioxide, a hydrogen ion, or any combination thereof (concentrated HCl or 4.5M sodium hydroxide solution, p. 858, last two lines-p. 859, first two lines).
Regarding Claim 21, Chu discloses the sensor of claim 17, wherein the donor chromophore or the acceptor chromophore is a nanoparticle (CdSe/ZnS QD nanoparticles, section II, 2nd para).
Regarding Claim 22, Chu discloses the sensor of claim 21, wherein the nanoparticle is a polymeric nanoparticle (copolymer coated CdSe/ZnSe QDs, p. 857, r. column, 2nd para).
Regarding Claim 23, Chu discloses the sensor of claim 21, wherein the nanoparticle is a quantum dot (CdSe/ZnS quantum dots (QDs), abstract).
Regarding Claim 24, Chu discloses the sensor of claim 17, wherein the acceptor chromophore or the donor chromophore is a fluorescent dye.
Regarding Claim 25, Chu discloses the sensor of claim 17, wherein the sensor is optically coupled to a measuring device (Fig. 2, title, abstract, etc).
Regarding Claim 26, Chu discloses the sensor of claim 17, wherein the sensor is a ratiometric sensor (title, abstract, throughout the text).

Claims 17, 18, 20-22, and 25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pompa (US 2009/0305291 A1, previously cited).
Regarding Independent Claim 17, Pompa discloses a sensor for the detection of a concentration of one or more analytes (abstract, Figs 2A, 2B), the sensor comprising:
a matrix material ([0040], [0049]);
a donor chromophore (NCs (which act as donors), [0030]); and
an acceptor chromophore (fluorophores bound to the biomolecule, [0023], [0030], [0040]),
wherein the donor chromophore transfers energy to the acceptor chromophore in the presence of the one or more analytes, causing the acceptor chromophore to exhibit a distinguishable emission wavelength indicative of the presence of the one or more analytes ([0023], [0035], [0036], Figs. 2A and 2B), and
wherein the one or more analytes comprises potassium (A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967)).
Regarding Claim 18, Pompa discloses the sensor of claim 17, wherein the analyte is oxygen, carbon dioxide, a hydrogen ion, or any combination thereof (A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967)).
Regarding Claim 20, Pompa discloses the sensor of claim 17, wherein the matrix material is permeable to the analyte ([0061]).
Regarding Claim 21, Pompa discloses the sensor of claim 17, wherein the donor chromophore or the acceptor chromophore is a nanoparticle (NCs (which act as donors), [0030]).
Regarding Claim 22, Pompa discloses the sensor of claim 21, wherein the nanoparticle is a polymeric nanoparticle (colloidal semiconductor nanocrystals, nanocrystals are uniformly dispersed, or made of a photoluminescent or electroluminescent polymer, abstract).
Regarding Claim 25, Pompa discloses the sensor of claim 17, wherein the sensor is optically coupled to a measuring device ([0020], [0023], in view of Figs. 2A and 2B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 9-14, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Desprez (EP1496126 A1, provided by applicant) in view of Kane (US 2007/0270675 A1, newly cited).
Regarding Independent Claim 1, Desprez discloses a sensor for the detection of a concentration of one or more analytes, the sensor comprising:
a matrix material (Fig. 1, [0054]);
a nanoparticle associated with the matrix material (the nanoparticles are made from polymeric materials or semiconductor materials (e.g. so-called quantum dots), [0022]; 30 mg of poly(tert-butylstyrene) nanoparticles, and/or 50 mg of polystyrene nanoparticles, [0054]); and
a signaling molecule associated with the nanoparticle (recognizing component, [0022] such as oxidase enzymes, [0024]; recognizing component or/and the transducer is entrapped within, conjugated to or attached to the nanoparticles or the nanoparticle material, respectively, [0026]; oxidative enzyme glucose oxidase… luminescent dye, [0040]; ruthenium complex [Ru(diphenylphenanthroline)s] and/or glucose oxidase; [0054]),
wherein the nanoparticle or the signaling molecule exhibits a fluorescence emission intensity as a function of the concentration of the one or more analytes ([0056], table, [0020]),
wherein the one or more analytes comprises potassium (A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967)).
Desprez is silent regarding the signaling molecule comprising a coumarocryptand. However, choosing a specific signaling molecule, i.e. a specific fluorophore, to detect a particular analyte is well-known and very common in the art. For example, Kane discloses the use of coumarocryptands as an exemplary class of fluoroionophores that can include lithium specific fluoroionophores, sodium specific fluoroionophores, and potassium specific fluoroionophores ([0083]).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention to have the signaling molecule comprise a coumarocryptand for the purpose of detecting analytes such as lithium, sodium, and/or potassium.
Regarding Claim 2, the combination of Desprez and Kane discloses the sensor of claim 1, wherein the one or more analytes comprises oxygen, carbon dioxide, a hydrogen ion, or any combination thereof (Desprez, [0010], [0018]).
Regarding Claim 4, the combination of Desprez and Kane discloses the sensor of claim 1, wherein the matrix material is permeable to the one or more analytes comprises (Desprez, analyte is entrapped within, conjugated to or attached to the nanoparticles or the nanoparticle material, respectively, [0026])
Regarding Claim 5, the combination of Desprez and Kane discloses the sensor of claim 1, wherein the nanoparticle is a polymeric nanoparticle (Desprez, [0022]).
Regarding Claim 6, the combination of Desprez and Kane discloses the sensor of claim 1, wherein the nanoparticle is a quantum dot (Desprez, [0022]).
Regarding Claim 9, the combination of Desprez and Kane discloses the sensor of claim 1, wherein the signaling molecule decreases or increases the fluorescence emission intensity of the nanoparticle in the absence of the one or more analytes (Desprez, [0056], table).
Regarding Claim 10, the combination of Desprez and Kane discloses the sensor of claim 1, wherein the signaling molecule increases or decreases the fluorescence emission intensity of the nanoparticle in the presence of the one or more analytes (Desprez, [0056], table).
Regarding Claim 11, the combination of Desprez and Kane discloses the sensor of claim 1, wherein the signaling molecule is a fluorophore signaling molecule can be a fluorophore molecule (Desprez, signaling molecule can be a fluorophore molecule [0010], [0020]).
Regarding Claim 12, the combination of Desprez and Kane discloses the sensor of claim 1, wherein the signaling molecule is a non-fluorophore molecule (Desprez, signaling molecule can be a fluorophore molecule [0010], [0020], or an indicator such as redox indicators which lead to an optical signal by the oxidation/reduction of the indicator, pH indicators responding to a change of the proton concentration and ionophores or other suitable chelating agents which form optically detectable chelates or complexes with ions or/and molecules formed in the recognizing step [0021]).
Regarding Claim 13, the combination of Desprez and Kane discloses the sensor of claim 1, wherein the signaling molecule comprises hydroxypyrenetrisulfonic acid, benzo[ghi]perylene, or any combinations thereof (Desprez, [0020]).
Regarding Claim 14, the combination of Desprez and Kane discloses the sensor of claim 1, wherein the sensor is optically coupled to a measuring device (Desprez, implicit throughout the text).

Regarding Independent Claim 28, Desprez discloses a method of detecting a concentration of one or more analytes in a fluid ([0020]-[0022]), the method comprising:
providing one or more sensors (Fig. 1) comprising:
a matrix material (Fig. 1, [0054]);
a nanoparticle associated with the matrix material (the nanoparticles are made from polymeric materials or semiconductor materials (e.g. so-called quantum dots), [0022]; 30 mg of poly(tert-butylstyrene) nanoparticles, and/or 50 mg of polystyrene nanoparticles, [0054]); and
a signaling molecule associated with the nanoparticle (recognizing component, [0022] such as oxidase enzymes, [0024]; recognizing component or/and the transducer is entrapped within, conjugated to or attached to the nanoparticles or the nanoparticle material, respectively, [0026]; oxidative enzyme glucose oxidase… luminescent dye, [0040]; ruthenium complex [Ru(diphenylphenanthroline)s] and/or glucose oxidase; [0054]),
wherein the signaling molecule or the nanoparticle exhibit a fluorescence emission intensity that depends on the concentration of the one or more analytes ([0056], table, [0020]);
exposing the one or more sensors to the fluid;
measuring the fluorescence emission intensity ([0056], table); and
detecting the analyte based on the measured fluorescence intensity ([0044], [0056], Claim 18).
Desprez is silent regarding wherein the one or more analytes comprises potassium, and wherein the signaling molecule comprises a coumarocryptand. However, choosing a specific signaling molecule, i.e. a specific fluorophore, to detect a particular analyte is well-known and very common in the art. For example, Kane discloses the use of coumarocryptands as an exemplary class of fluoroionophores that can include lithium specific fluoroionophores, sodium specific fluoroionophores, and potassium specific fluoroionophores ([0083]).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention to have the signaling molecule comprise a coumarocryptand for the purpose of detecting analytes such as lithium, sodium, and/or potassium.
Regarding Claim 29, the combination of Desprez and Kane discloses the method of claim 28, wherein the fluid is a biological fluid (the sensor is particularly useful for medicinal applications such as the detection or/and quantification of target analytes in body liquid samples such as blood or serum (Desprez, [0044])
Regarding Claim 30, the combination of Desprez and Kane discloses the method of claim 29, wherein the biological fluid is blood (Desprez, [0044]).

Claims 1, 2, 5-11, 14, 15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over (Cheng-Shane Chu and Chih-Jen Su, "Fluorescence Ratiometric Optical Broad Range pH Sensor Based on CdSe/ZnS Quantum Dots and O170 Embedded in Ethyl Cellulose Matrix," J. Lightwave Technol. 36, 857-862 (2018), provided by applicant) in view of Kane (US 2007/0270675 A1, newly cited).
Regarding Independent Claim 1, Chu discloses a sensor for the detection of a concentration of one or more analytes (abstract, throughput the text), the sensor comprising:
a matrix material (ethyl cellulose (EC) matrix, abstract);
a nanoparticle associated with the matrix material (CdSe/ZnS quantum dots (QDs), abstract); and
a signaling molecule associated with the nanoparticle (Oxazine 170 perchlorate (O170), abstract),
wherein the nanoparticle or the signaling molecule exhibits a fluorescence emission intensity as a function of the concentration of the one or more analytes (pH values were adjusted by adding appropriate amount of concentrated HCl or 4.5M sodium hydroxide solution, p. 258, last two lines-p. 259, first two lines, i.e. concentration determines the pH; fluorescence intensity at 575 nm decreases with increasing pH and O170 shows the fluorescence intensity at 655 nm increases with increasing pH, abstract; Fig. 3a, 4b, 4c, 4d), wherein the one or more analytes comprises potassium (A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967)).
Chu is silent regarding the signaling molecule comprising a coumarocryptand. However, choosing a specific signaling molecule, i.e. a specific fluorophore, to detect a particular analyte is well-known and very common in the art. For example, Kane discloses the use of coumarocryptands as an exemplary class of fluoroionophores that can include lithium specific fluoroionophores, sodium specific fluoroionophores, and potassium specific fluoroionophores ([0083]).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention to have the signaling molecule comprise a coumarocryptand for the purpose of detecting analytes such as lithium, sodium, and/or potassium.
Regarding Claim 2, the combination of Chu and Kane discloses the sensor of claim 1, wherein the one or more analytes comprises oxygen, carbon dioxide, a hydrogen ion, or any combination thereof (Chu, concentrated HCl or 4.5M sodium hydroxide solution, p. 858, last two lines-p. 859, first two lines).
Regarding Claim 5, the combination of Chu and Kane discloses the sensor of claim 1, wherein the nanoparticle is a polymeric nanoparticle (Chu, copolymer coated CdSe/ZnSe QDs, p. 857, r. column, 2nd para).
Regarding Claim 6, the combination of Chu and Kane discloses the sensor of claim 1, wherein the nanoparticle is a quantum dot (as per Claim 1).
Regarding Claim 7, the combination of Chu and Kane discloses the sensor of claim 6, wherein the quantum dot exhibits a distinguishable emission wavelength (Chu, Fig. 3a, p. 860, r. col., first para).
Regarding Claim 8, the combination of Chu and Kane discloses the sensor of claim 6, wherein the signaling molecule alters a fluorescence emission intensity of the quantum dot as a function of the concentration of the one or more analytes comprises (Chu, abstract, Fig. 3a, p. 860, r. col., first para).
Regarding Claim 9, the combination of Chu and Kane discloses the sensor of claim 1, wherein the signaling molecule decreases or increases the fluorescence emission intensity of the nanoparticle in the absence of the one or more analytes (Chu, abstract, Fig. 3a, p. 860, r. col., first para).
Regarding Claim 10, the combination of Chu and Kane discloses the sensor of claim 1, wherein the signaling molecule increases or decreases the fluorescence emission intensity of the nanoparticle in the presence of the one or more analytes (Chu, abstract, Fig. 3a, p. 860, r. col., first para).
Regarding Claim 11, the combination of Chu and Kane discloses the sensor of claim 1, wherein the signaling molecule is a fluorophore (Chu, Oxazine 170 perchlorate (O170) is a fluorophore).
Regarding Claim 14, the combination of Chu and Kane discloses the sensor of claim 1, wherein the sensor is optically coupled to a measuring device (Chu, Fig. 2, title, abstract, etc).
Regarding Claim 15, the combination of Chu and Kane discloses the sensor of claim 1, wherein the sensor is a ratiometric sensor (Chu, title, abstract, throughout the text).

Regarding Independent Claim 28, Chu discloses a method of detecting a concentration of one or more analytes in a fluid (by means of the device of Fig. 2), the method comprising:
providing one or more sensors (abstract, Fig. 2) comprising:
a matrix material (ethyl cellulose (EC) matrix, abstract);
a nanoparticle associated with the matrix material (CdSe/ZnS quantum dots (QDs), abstract); and
a signaling molecule associated with the nanoparticle (Oxazine 170 perchlorate (O170), abstract),
wherein the signaling molecule or the nanoparticle exhibit a fluorescence emission intensity that depends on the concentration of the one or more analytes (pH values were adjusted by adding appropriate amount of concentrated HCl or 4.5M sodium hydroxide solution, p. 858, last two lines-p. 859, first two lines, i.e. concentration determines the pH; fluorescence intensity at 575 nm decreases with increasing pH and O170 shows the fluorescence intensity at 655 nm increases with increasing pH, abstract; Fig. 3a, 4b, 4c, 4d);
exposing the one or more sensors to the fluid (Fig. 2, i.e. solution);
measuring the fluorescence emission intensity (Figs. 3a, 4b, 4c, 4d); and
detecting the analyte based on the measured fluorescence intensity (Figs. 4c, 4d, abstract, p. 860, r. col., first para).
Chu is silent regarding wherein the one or more analytes comprises potassium, and wherein the signaling molecule comprises a coumarocryptand. However, choosing a specific signaling molecule, i.e. a specific fluorophore, to detect a particular analyte is well-known and very common in the art. For example, Kane discloses the use of coumarocryptands as an exemplary class of fluoroionophores that can include lithium specific fluoroionophores, sodium specific fluoroionophores, and potassium specific fluoroionophores ([0083]).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention to have the signaling molecule comprise a coumarocryptand for the purpose of detecting analytes such as lithium, sodium, and/or potassium.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Desprez and Kane in view of Markle (US 2011/0105866 A1).
Regarding Claim 3, the combination of Desprez and Kane discloses the sensor of claim 1; however, it is silent regarding, wherein the matrix material is a hydrogel matrix.
Chu discloses that the use of a supporting matrix such as cellulose acetate, sol-gel, PVC, methacrylic-acrylic copolymers, and different composites can be used to immobilized the dye (p. 857, r. col, 2nd para).
Markle discloses an optical sensor for radiometric detecting blood glucose and teaches immobilizing the chemical indicator by a hydrogel ([0008], [0011], [0045], etc).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use a hydrogel matrix instead of the ethyl cellulose matrix for the purpose of embedding/immobilizing the chemical indicator of the sensor and because choosing one of those equivalent options would be within the ordinary skill in the art.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Desprez and Kane in view of Rhee (US 2010/0279428 A1).
Regarding Claim 16, the combination of Desprez and Kane discloses the sensor of claim 1; however, it is silent regarding, wherein the nanoparticle or the signaling molecule exhibits a fluorescence emission intensity as a function of a temperature.
Rhee discloses an optical sensing membrane, including a mixture of two or more fluorescent dyes for detection of dissolved oxygen concentration, pH and temperature, immobilized on a support (abstract) where Quantum dots and rhodamine B are used as fluorescent dyes for measuring temperature ([0005]) and fluorescence was measured at an excitation wavelength of 485 nm and an emission wavelength of 535 nm, while changing the temperature of the phosphate buffer in the range of 25-40° C ([0035]) capable of detecting dissolved oxygen concentration, pH and temperature simultaneously ([0036]). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use a nanoparticle or a signaling molecule that exhibits a fluorescence emission intensity as a function of a temperature for the purpose of measuring the temperature.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. in view of Markle (US 2011/0105866 A1).
Regarding Claim 19, Chu discloses the sensor of claim 17; however, it is silent regarding, wherein the matrix material is a hydrogel matrix.
Chu discloses that the use of a supporting matrix such as cellulose acetate, sol-gel, PVC, methacrylic-acrylic copolymers, and different composites can be used to immobilized the dye (p. 857, r. col, 2nd para).
Markle discloses an optical sensor for radiometric detecting blood glucose and teaches immobilizing the chemical indicator by a hydrogel ([0008], [0011], [0045], etc).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use a hydrogel matrix instead of the ethyl cellulose matrix for the purpose of embedding/immobilizing the chemical indicator of the sensor and because choosing one of those equivalent options would be within the ordinary skill in the art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. and Kane in view of Markle (US 2011/0105866 A1).
Regarding Claim 3, the combination of Chu and Kane discloses the sensor of claim 1; however, it is silent regarding, wherein the matrix material is a hydrogel matrix.
Chu discloses that the use of a supporting matrix such as cellulose acetate, sol-gel, PVC, methacrylic-acrylic copolymers, and different composites can be used to immobilized the dye (p. 857, r. col, 2nd para).
Markle discloses an optical sensor for radiometric detecting blood glucose and teaches immobilizing the chemical indicator by a hydrogel ([0008], [0011], [0045], etc).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use a hydrogel matrix instead of the ethyl cellulose matrix for the purpose of embedding/immobilizing the chemical indicator of the sensor and because choosing one of those equivalent options would be within the ordinary skill in the art.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. in view of Desprez (EP1496126 A1, provided by applicant).
Regarding Claim 20, Chu discloses the sensor of claim 17; however, it is silent regarding, wherein the matrix material is permeable to the analyte.
Desprez teaches that the analyte is entrapped within, conjugated to or attached to the nanoparticles or the nanoparticle material, respectively ([0026]).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention to have the matrix material being permeable to the analyte for the purpose of storing the analyte.

Claims 4, 12, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. and Kane in view of Desprez (EP1496126 A1, provided by applicant).
Regarding Claim 4, the combination of Chu and Kane discloses the sensor of claim 1; however, it is silent regarding, wherein the matrix material is permeable to the analyte.
Desprez teaches that the analyte is entrapped within, conjugated to or attached to the nanoparticles or the nanoparticle material, respectively ([0026]).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention to have the matrix material being permeable to the analyte for the purpose of storing the analyte.
Regarding Claim 12, the combination of Chu and Kane discloses the sensor of claim 1; however, it is silent regarding, wherein the signaling molecule is a non-fluorophore molecule.
Desprez discloses a sensor comprising a polymer layer including embedded nanoparticles which impart to the polymer layer recognizing properties as well as transducer properties and its use for detecting or/and quantifying a target analyte (abstract). The signaling molecule can be a fluorophore molecule ([0010], [0020]), or an indicator such as redox indicators which lead to an optical signal by the oxidation/reduction of the indicator, pH indicators responding to a change of the proton concentration and ionophores or other suitable chelating agents which form optically detectable chelates or complexes with ions or/and molecules formed in the recognizing step ([0021]). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the signaling molecule be a non-fluorophore molecule which lead to an optical signal by the oxidation/reduction of the indicator, pH indicators responding to a change of the proton concentration and ionophores or other suitable chelating agents which form optically detectable chelates or complexes with ions or/and molecules formed in the recognizing step.
Regarding Claim 29, the combination of Chu and Kane discloses the method of claim 28; however, it is silent regarding, wherein the fluid is a biological fluid.
Desprez discloses a sensor comprising a polymer layer including embedded nanoparticles which impart to the polymer layer recognizing properties as well as transducer properties and its use for detecting or/and quantifying a target analyte (abstract) and specifies that the sensor is particularly useful for medicinal applications such as the detection or/and quantification of target analytes in body liquid samples such as blood or serum ([0044]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use the sensor wherein the fluid is a biological fluid for the detection or/and quantification of target analytes in body liquid samples such as blood or serum.
Regarding Claim 30, the combination of Chu and Kane discloses the method of claim 29; however, it is silent regarding, wherein the biological fluid is blood (as applied to Claim 29).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. and Kane in view of Luo (US 6,051,437 A).
Regarding Claim 13, the combination of Chu and Kane discloses the sensor of claim 1; however, it is silent regarding, wherein the signaling molecule is hydroxypyrenetrisulfonic acid, benzo[ghi]perylene, a coumarocryptand, or any combinations thereof.
Chu discloses a fluorescent signaling molecule.
Luo is drawn to an optical sensor for the detection of an analyte concentration with indicators including polycyclic aromatic hydrocarbons (PAHs) such as pyrene, fluoranthene, decacyclene, diphenylanthracene and benzo(ghi)perylene, whose fluorescence signals are efficiently quenched in the presence of oxygen and are soluble in silicone polymer.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the signaling molecule is hydroxypyrenetrisulfonic acid, benzo[ghi]perylene, a coumarocryptand, or any combinations thereof, as choosing one of these fluorophores is within the skill of the art as they are commonly used equivalents in the art. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. in view of Rhee (US 2010/0279428 A1).
Regarding Claim 27, Chu discloses the sensor of claim 17; however, it is silent regarding, wherein the donor chromophore transfers energy to the acceptor chromophore as a function of a temperature, causing the acceptor chromophore to exhibit a distinguishable emission wavelength indicative of a temperature change.
Rhee discloses an optical sensing membrane, including a mixture of two or more fluorescent dyes for detection of dissolved oxygen concentration, pH and temperature, immobilized on a support (abstract) where Quantum dots and rhodamine B are used as fluorescent dyes for measuring temperature ([0005]) and fluorescence was measured at an excitation wavelength of 485 nm and an emission wavelength of 535 nm, while changing the temperature of the phosphate buffer in the range of 25-40° C ([0035]) capable of detecting dissolved oxygen concentration, pH and temperature simultaneously ([0036]). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use a donor chromophore that transfers energy to an acceptor chromophore as a function of a temperature, causing the acceptor chromophore to exhibit a distinguishable emission wavelength indicative of a temperature change for the purpose of measuring the temperature.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. and Kane in view of Rhee (US 2010/0279428 A1).
Regarding Claim 16, the combination of Chu and Kane discloses the sensor of claim 1; however, it is silent regarding, wherein the nanoparticle or the signaling molecule exhibits a fluorescence emission intensity as a function of a temperature.
Rhee discloses an optical sensing membrane, including a mixture of two or more fluorescent dyes for detection of dissolved oxygen concentration, pH and temperature, immobilized on a support (abstract) where Quantum dots and rhodamine B are used as fluorescent dyes for measuring temperature ([0005]) and fluorescence was measured at an excitation wavelength of 485 nm and an emission wavelength of 535 nm, while changing the temperature of the phosphate buffer in the range of 25-40° C ([0035]) capable of detecting dissolved oxygen concentration, pH and temperature simultaneously ([0036]). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use a nanoparticle or a signaling molecule that exhibits a fluorescence emission intensity as a function of a temperature for the purpose of measuring the temperature.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0096516 A1, US 2009/0305291 A1, and US 2020/0003765 A1 disclose a sensor for the detection of an analyte concentration comprising a donor chromophore; and an acceptor chromophore.
US 2015/0030544 A1 and US 2019/0284601 A1 disclose a sensor for the detection of an analyte concentration, the sensor comprising: a matrix material; a nanoparticle associated with the matrix material; and a signaling molecule associated with the nanoparticle, wherein the nanoparticle or the signaling molecule exhibits a fluorescence emission intensity as a function of the analyte concentration.
US 201/20197231 A1, US 2007/0270674 A1 US 2019/0167112 A1, US 2019/0167162 A1, US 2018/0055426 A1, US 7,809,441 B2, US 6,208,880 B1, US 6,101,406 A, and/or US 6,009,339 A disclose the use of a specific signaling molecule, such as a coumarocryptands for the detection of potassium analytes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877